Title: To James Madison from Seth Lewis and Others, [7 March] 1809
From: Lewis, Seth
To: Madison, James


[7 March 1809]
The undersigned practising Attornies at law within the Mississippi Territory beg leave respectfully to represent to your excellency that they Consider it Compatible with the privileges of free men to express their Opinions on Subjects interesting to themselves; and the Community in which they live.
They have learned that one of the Judges of this Territory has resigned and that, that office is now to be filled by another. They have also learned with regret and anxiety, that George Poindexter esquire, has been recommended to your excellency to fill that Office.
The Judiciary department of this Goverment is interesting not only to their fellow Citizens generally, but particularly so to themselves. They will not presume to dictate, but feel it their duty to remonstrate to your excellency, against the Appointment to that important Office of a person whom they Consider as unfit for it. Most of them have been several years engaged in the practice of law in the same Courts with Mr. Poindexter, in which they have had the best opportunities of knowing him intimately: And they hesitate not to declare to your excellency, that the result has been the fullest Conviction on their minds, that he does not possess the Qualifications necessary to fit him for the Office to which they are informed he aspires.
Subscribed this Seventh day of March One thousand eight hundred and nine.
Seth Lewis [and sixteen others]
